Exhibit 10.15
GENOMIC HEALTH, INC.
2005 STOCK INCENTIVE PLAN
NOTICE OF RESTRICTED STOCK UNIT GRANT
You (“Grantee”) have been granted the following number of restricted stock units
(“RSUs”) of GENOMIC HEALTH, INC. (the “Company”) under the Company’s 2005 Stock
Incentive Plan (the “Plan”):

     
Name of Grantee:
  [insert]
 
   
Total Number of RSUs Granted:
  _________
 
   
Grant Date:
  _________________________, 2010
 
   
Vesting Commencement Date:
  [insert]
 
   
Vesting Schedule:
  [insert]

By Grantee’s [electronic] signature and the [electronic] signature of the
Company’s representative below, Grantee and the Company agree that these RSUs
are granted under and governed by the term and conditions of the Plan, the
Global Restricted Stock Unit Agreement, and any applicable country-specific
provisions set forth in Appendix A, all of which are attached to and made a part
of this Notice of Restricted Stock Unit Grant (“Notice of Grant”).
     By signing this Notice of Grant, Grantee further agrees that the Company
may deliver by e-mail all documents relating to the Plan or this award
(including without limitation, prospectuses required by the U.S. Securities and
Exchange Commission) and all other documents that the Company is required to
deliver to its security holders (including without limitation, annual reports
and proxy statements). Grantee also agrees that the Company may deliver these
documents by posting them on a website maintained by the Company or by a third
party under contract with the Company. If the Company posts these documents on a
website, it will notify Grantee by e-mail.
Genomic Health, Inc.
2005 Stock Incentive Plan

 



--------------------------------------------------------------------------------



 



     
Grantee:
  Genomic Health, Inc.
 
   
 
  By:

Grantee’s Signature
   
 
   
 
  Title:

Grantee’s Printed Name
   

 



--------------------------------------------------------------------------------



 



GENOMIC HEALTH, INC.
2005 STOCK INCENTIVE PLAN
GLOBAL RESTRICTED STOCK UNIT AGREEMENT

         
1.
  Grant   Pursuant to the Notice of Restricted Stock Unit Grant (the “Notice of
Grant”) to which this Global Restricted Stock Unit Agreement (the “Agreement”)
is attached, GENOMIC HEALTH, INC. (the “Company”), has granted to Grantee the
right to receive one Share for each vested Restricted Stock Unit (“RSU”) awarded
by this Agreement, as set forth in the Notice of Grant, pursuant to the
Company’s 2005 Stock Incentive Plan (the “Plan”). The terms “Restricted Stock
Units” and “RSUs” shall have the same meaning ascribed to the term “Stock Units”
in the Plan. Capitalized terms used in this Agreement without definition shall
have the meanings set forth in the Plan.
 
       
2.
  Payment   No cash payment is required for the issuance of the Shares subject
to the RSUs. The Shares subject to the RSUs shall become payable to Grantee, in
consideration of Services rendered by Grantee, if and when the RSUs become
nonforfeitable in accordance with Section 3 (Vesting Schedule) hereof.
 
       
3.
  Vesting Schedule   Subject to Section 4 (Forfeiture upon Termination of
Service), Grantee’s right to receive Shares subject to the RSUs awarded by this
Agreement will vest in Grantee according to the vesting schedule set forth in
the Notice of Grant.
 
       
4.
  Forfeiture upon Termination of Service   Notwithstanding any contrary
provision of this Agreement or the Notice of Grant, if Grantee terminates
Service with the Company for any or no reason prior to vesting, the unvested
RSUs awarded by this Agreement will thereupon be forfeited at no cost to the
Company and without any consideration to Grantee. The date on which Service
terminates shall not be extended by any notice period required to be given under
local law (e.g., Service would not include a period of “garden leave”). The
Company determines when Service terminates for this purpose and for all purposes
under the Plan, and its determinations are conclusive and binding on all
persons.
 
       
5.
  Leaves of Absence   For purposes of this Award, Grantee’s Service does not
terminate when Grantee goes on a military leave, a sick leave or another bona
fide leave of absence, if the leave was approved by the Company in writing and
if continued crediting of Service is required by the terms of the leave or by
applicable law. But Grantee’s Service terminates when the approved leave ends,

A-1



--------------------------------------------------------------------------------



 



         
 
      unless Grantee immediately returns to active work.
 
       
 
      If Grantee goes on a leave of absence, then the vesting schedule specified
in the Notice of Grant may be adjusted in accordance with the Company’s leave of
absence policy or the terms of Grantee’s leave. If Grantee commences working on
a part-time basis, then the vesting schedule specified in the Notice of Grant
may be adjusted in accordance with the Company’s part-time work policy or the
terms of an agreement between Grantee and the Company pertaining to Grantee’s
part-time schedule.
 
       
6.
  Form and Time of Settlement   Except as otherwise provided for in Section 10
(Adjustments), settlement of the RSUs shall be made in the form of whole Shares
at the time they become nonforfeitable in accordance with Section 3 (Vesting
Schedule) hereof, or as soon as practicable thereafter, but with regard to U.S.
taxpayers, in any event, not later than 21/2 months following the later to occur
of the end of (i) Grantee’s tax year that includes the date of vesting, or
(ii) the Company’s tax year that includes the applicable date of vesting.
 
       
 
      At the time of settlement, Grantee will receive one Share for each vested
RSU; provided, however, that no fractional Shares will be issued or delivered
pursuant to the Plan or this Agreement, and the Company will determine whether
cash will be paid in lieu of any fractional Share or whether such fractional
share and any rights thereto will be canceled, terminated or otherwise
eliminated. In addition, the Shares are issued to Grantee subject to the
condition that the issuance of the Shares does not violate any law or
regulation.
 
       
7.
  Taxes and Withholding   (a) Regardless of any action the Company or Grantee’s
employer (the “Employer”) takes with respect to any or all income tax, social
insurance, payroll tax, payment on account or other tax-related items related to
Grantee’s participation in the Plan and legally applicable to Grantee
(“Tax-Related Items”), Grantee acknowledges that the ultimate liability for all
Tax-Related Items is and remains Grantee’s responsibility and may exceed the
amount actually withheld by the Company or the Employer. Grantee further
acknowledges that the Company and/or the Employer (i) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the RSU, including, but not limited to, the grant, vesting or
settlement of the RSU, the issuance of Shares, or the subsequent sale of Shares
acquired pursuant to such issuance; and (ii) do not commit to and are under no
obligation to structure the terms of the grant or any aspect of the RSU to
reduce or eliminate Grantee’s liability for Tax-Related Items or achieve any

 



--------------------------------------------------------------------------------



 



         
 
      particular tax result. Further, if Grantee has become subject to tax in
more than one jurisdiction between the date of grant and the date of any
relevant taxable event, Grantee acknowledges that the Company and/or the
Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.
 
       
 
      (b) Prior to any relevant taxable or tax withholding event, as applicable,
Grantee will pay or make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. Unless otherwise
determined by the Company, this Tax-Related Items withholding obligation shall
be satisfied by the retention by the Company of Shares otherwise deliverable
pursuant to the vested RSU; provided, however, that the Shares retained for
payment of the Tax-Related Items must not exceed the minimum tax withholding
amount permissible under the method that results in the least amount withheld.
If the obligation for Tax-Related Items is satisfied by withholding in Shares,
for tax purposes, Grantee is deemed to have been issued the full number of
Shares subject to the vested RSU, notwithstanding that a number of the Shares
are held back solely for the purpose of paying the Tax-Related Items due as a
result of any aspect of Grantee’s participation in the Plan.
 
       
 
      (c) In the alternative and subject to the Company’s authorization, Grantee
agrees that the Company and/or the Employer, or their respective agents, at
their discretion, may satisfy the obligations with regard to all Tax-Related
Items by one or a combination of the following without Grantee’s further
consent:
 
       
 
           (i) withholding from Grantee’s wages or other cash compensation paid
to Grantee by the Company, the Employer and/or any Subsidiary or Affiliate; or
 
       
 
           (ii) withholding from proceeds of the sale of Shares acquired upon
vesting/settlement of the RSUs through a voluntary sale (on Grantee’s behalf and
pursuant to this authorization).
 
       
 
      (d) Grantee shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of Grantee’s participation in the Plan that cannot be
satisfied by the means described in this Section.
 
       
 
      (e) The Company may refuse to issue or deliver the Shares or proceeds of
the sale of Shares if Grantee fails to comply with

 



--------------------------------------------------------------------------------



 



         
 
      Grantee’s obligations in connection with the Tax-Related Items. Grantee
shall have no further rights with respect to any Shares that are retained by the
Company pursuant to this provision, and under no circumstances will the Company
be required to issue any fractional Shares.
 
       
8.
  Restrictions on
Resale   By signing this Agreement, Grantee agree not to sell any Shares at a
time when applicable laws, Company policies or an agreement between the Company
and its underwriters prohibit a sale. This restriction will apply as long as
Grantee is an employee, consultant or director of the Company, a Subsidiary or
Affiliate.
 
       
9.
  Retention Rights   Neither the Award nor this Agreement gives Grantee the
right to be retained by the Company, a Subsidiary or an Affiliate in any
capacity. The Award will not be interpreted to form an employment contract or
relationship with the Company or any Subsidiary or Affiliate. Grantee’s
participation in the Plan shall not create a right to further employment with
the Employer and shall not interfere with the ability of the Employer to
terminate Grantee’s employment or service relationship (if any) at any time with
or without cause.
 
       
10.
  Adjustments   In the event of a stock split, a stock dividend or a similar
change in Stock or other capitalization adjustment contemplated in Section 11(a)
of the Plan, the number of RSUs subject to this Agreement shall be adjusted
pursuant to the Plan.
 
       
11.
  Grant is not Transferable   Subject to the provisions of Section 10(f) of the
Plan regarding the designation of beneficiaries, neither the RSUs granted hereby
nor any interest therein or in the Shares related thereto shall be transferable
other than by will or the laws of descent and distribution prior to settlement
of the RSUs. Any attempt to transfer the RSUs in violation of this provision
will cause the RSUs to immediately become invalid.

 



--------------------------------------------------------------------------------



 



         
12.
  No Voting Rights or
Dividend
Equivalents   The RSUs carry neither voting rights nor rights to dividends (or
dividend equivalent payments). Neither Grantee nor any person claiming under or
through Grantee shall have any of the rights or privileges of a stockholder of
the Company in respect of any Shares deliverable hereunder unless and until
Shares have been issued, recorded on the records of the Company or its transfer
agents or registrars, and delivered to such person or such person’s broker. No
adjustments will be made for dividends or other rights if the applicable record
date occurs before the Shares are issued.
 
       
13.
  Compliance with Section 409A of the Code   For U.S. taxpayers, it is intended
that the vesting and the settlement of RSUs set forth in this Agreement shall
qualify for exemption from the application of or otherwise comply with Section
409A of the Code, and any ambiguities herein will be interpreted to so qualify
or otherwise comply. The Company reserves the right, to the extent the Company
deems necessary or advisable in its sole discretion, to unilaterally amend or
modify this Agreement as may be necessary to ensure that all vesting and/or
payments provided under this Agreement are made in a manner that qualifies for
exemption from or complies with Section 409A of the Code; provided, however,
that the Company makes no representation that the vesting or settlement of RSUs
provided under this Agreement will be exempt from or comply with Section 409A of
the Code and makes no undertaking to preclude Section 409A of the Code from
applying to the vesting and/or settlement of RSUs provided under this Agreement
or to comply with the provisions thereof.
 
       
14.
  No Service Contract   The grant of the RSU is voluntary and occasional and
does not create any contractual or other right to receive future grants of RSUs,
or benefits in lieu of RSUs, even if RSUs have been granted repeatedly in the
past. The RSU and the Shares subject to the RSU are not part of normal or
expected compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company, the
Employer or any Subsidiary or Affiliate.
 
       
15.
  Nature of Grant   The RSUs are mere bookkeeping entries. They represent only
the Company’s unfunded and unsecured promise to issue Shares on a future date
subject to the terms and conditions of this Agreement. A holder of RSUs has no
rights other than the rights of a general creditor of the Company.

 



--------------------------------------------------------------------------------



 



         
 
      In accepting the grant, Grantee acknowledges that:
 
       
 
      (a) the Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company at any time as set forth in the Plan;
 
       
 
      (b) all decisions with respect to future RSU grants, if any, will be at
the sole discretion of the Company;
 
       
 
      (c) Grantee is voluntarily participating in the Plan;
 
       
 
      (d) the future value of the underlying Shares is unknown and cannot be
predicted with certainty;
 
       
 
      (e) Grantee is hereby advised to consult with his or her own personal tax,
legal and financial advisors regarding participation in the Plan before taking
any action related to the Plan;
 
       
 
      (f) for Grantees who reside outside the U.S., the following additional
provisions shall apply:
 
       
 
           (i) the RSUs and the Shares subject to the RSUs are not intended to
replace any pension rights or compensation;
 
       
 
           (ii) in consideration of the grant of RSUs, no claim or entitlement
to compensation or damages shall arise from forfeiture of the RSUs resulting
from termination of Grantee’s Service with the Company, the Employer or any
Subsidiary or Affiliate (for any reason whatsoever and whether or not in breach
of local labor laws), and Grantee irrevocably releases the Company, the
Employer, and any Subsidiary or Affiliate from any such claim that may arise;
if, notwithstanding the foregoing, any such claim is found by a court of
competent jurisdiction to have arisen, Grantee shall be deemed irrevocably to
have waived Grantee’s entitlement to pursue such claim; and
 
       
 
           (iii) in the event of termination of Grantee’s Service (whether or
not in breach of local labor laws), Grantee’s right to vest in the RSUs, if any,
will terminate effective as of the date that Grantee is no longer actively
employed and will not be extended by any notice period mandated under local law.
 
       
16.
  Plan Governs   This Agreement and the Notice of Grant are subject to all terms
and provisions of the Plan. In the event of a conflict between one or more
provisions of this Agreement or the Notice of Grant and one or more provisions
of the Plan, the provisions of the Plan will govern.

 



--------------------------------------------------------------------------------



 



         
17.
  Data Privacy Notice and Consent   This Section 17 (Data Privacy Notice and
Consent) applies to Grantee only if Grantee resides outside of the U.S. If
Grantee resides outside of the U.S., then Grantee hereby explicitly and
unambiguously consents to the collection, use and transfer, in electronic or
other form, of Grantee’s personal data as described in this Agreement and any
other RSU grant materials by and among, as applicable, the Employer, the Company
and its Subsidiaries for the exclusive purpose of implementing, administering
and managing Grantee’s participation in the Plan.
 
       
 
      Grantee understands that the Company and the Employer may hold certain
personal information about Grantee, including, but not limited to, Grantee’s
name, home address and telephone number, date of birth, social insurance number
or other identification number, salary, nationality, job title, any Shares or
directorships held in the Company, details of all RSUs or any other entitlement
to shares of stock awarded, canceled, exercised, vested, unvested or outstanding
in Grantee’s favor, for the exclusive purpose of implementing, administering and
managing the Plan (“Data”).
 
       
 
      Grantee understands that Data will be transferred to the Company’s broker
and any other third party assisting in the implementation, administration and
management of the Plan. Grantee understands that the recipients of the Data may
be located in the United States or elsewhere, and that the recipients’ country
(e.g., the United States) may have different data privacy laws and protections
than Grantee’s country.
 
       
 
      Grantee understands that Grantee may request a list with the names and
addresses of any potential recipients of the Data by contacting Grantee’s local
human resources representative. Grantee authorizes the Company, and any other
possible recipients which may assist the Company (presently or in the future)
with implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing Grantee’s participation in the Plan.
 
       
 
      Grantee understands that Data will be held only as long as is necessary to
implement, administer and manage Grantee’s participation in the Plan. Grantee
understands that Grantee may, at any time, view Data, request additional
information

 



--------------------------------------------------------------------------------



 



         
 
      about the storage and processing of Data, require any necessary amendments
to Data or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing Grantee’s local human resources representative. Grantee
understands, however, that refusing or withdrawing Grantee’s consent may affect
Grantee’s ability to participate in the Plan. For more information on the
consequences of Grantee’s refusal to consent or withdrawal of consent, Grantee
understands that Grantee may contact Grantee’s local human resources
representative.
 
       
18.
  Amendments   Any amendment to the Plan shall be deemed to be an amendment to
this Agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment shall adversely affect the rights of Grantee in a
material way under this Agreement without Grantee’s consent.
 
       
19.
  Severability   If any provision of this Agreement or the application of any
provision hereof to any person or circumstances is held invalid or
unenforceable, the remainder of this Agreement and the application of such
provision to any other person or circumstances shall not be affected, and the
provisions so held to be invalid or unenforceable shall be reformed to the
extent (and only to the extent) necessary to make it enforceable and valid.
 
       
20.
  Successors and Assigns   Without limiting Section 11 (Grant is Not
Transferable) hereof, the provisions of this Agreement shall inure to the
benefit of, and be binding upon, the successors, administrators, heirs, legal
representatives and assigns of the Grantee, and the successors and assigns of
the Company.
 
       
21.
  Applicable Law and Venue   This Agreement shall be governed by and construed
in accordance with the internal substantive laws of the State of Delaware,
without giving effect to any principle of law that would result in the
application of the law of any other jurisdiction. For purposes of litigating any
dispute that arises under this grant or this Agreement, the parties hereby
submit to and consent to the jurisdiction of the State of California, and agree
that such litigation will be conducted in the courts of San Mateo County,
California, or the federal courts for the United States for the Northern
District of California, and no other courts, where this Agreement is made and/or
to be performed.
 
       
22.
  No Advice Regarding
Award   The Company is not providing any tax, legal or financial advice, nor is
the Company making any recommendation regarding Grantee’s participation in the
Plan, or the acquisition or sale of underlying Shares. Grantee is advised to
consult with his or her

 



--------------------------------------------------------------------------------



 



         
 
      personal tax, legal, and financial advisors regarding the decision to
participate in the Plan before taking any action related to the Plan.
 
       
23.
  Electronic Delivery and Participation   The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. Grantee hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.
 
       
24.
  Language   If Grantee has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.
 
       
25.
  Addresses for Notice   Any notice necessary under this Agreement shall be
addressed to the Company in care of its Secretary at the principal executive
office of the Company and to Grantee at the address appearing in the personnel
records of the Company for Grantee or to either party at such other address as
either party hereto may hereafter designate in writing or electronically to the
other.
 
       
26.
  Appendix A   Notwithstanding any provisions in this Agreement, the RSU grant
shall be subject to any special terms and conditions for Grantee’s country of
residence, if any, forth in the Appendix A to this Agreement. Moreover, if
Grantee relocates to one of the countries included in Appendix A, the special
terms and conditions for such country will apply to Grantee, to the extent the
Company determines that the application of such terms and conditions is
necessary or advisable in order to comply with local law or facilitate the
administration of the Plan. Appendix A constitutes part of this Agreement.
 
       
27.
  Imposition of Other Requirements   The Company reserves the right to impose
other requirements on Grantee’s participation in the Plan, on the RSUs and on
any Shares acquired under the Plan, to the extent the Company determines it is
necessary or advisable in order to comply with local law or facilitate the
administration of the Plan, and to require Grantee to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.

BY SIGNING THE NOTICE OF GRANT TO THIS AGREEMENT,
GRANTEE AGREES TO ALL OF THE TERMS AND CONDITIONS DESCRIBED ABOVE,
AS WELL AS BELOW IN APPENDIX A, AND IN THE PLAN

 



--------------------------------------------------------------------------------



 



ADDITIONAL TERMS & CONDITIONS OF THE
RESTRICTED STOCK UNIT AGREEMENT
FOR GRANTEES OUTSIDE THE U.S.
APPENDIX A
This Appendix A includes additional terms and conditions that govern the RSUs
granted to Grantee if Grantee resides in one of the countries listed herein.
These terms and conditions are in addition to, or, if so indicated, in place of,
the terms and conditions set forth in the Agreement. Capitalized terms used but
not defined in this Appendix A shall have the meanings set forth in the Plan
and/or the Agreement.
This Appendix A also includes certain issues of which Grantee should be aware
with respect to his or her participation in the Plan. The information is based
on the securities, exchange control, income tax and other laws in effect in the
respective countries as November 2010. Such laws are often complex and change
frequently. As a result, the Company strongly recommends that Grantee not rely
on the information noted herein as the only source of information relating to
the consequences of participation in the Plan because the information may be out
of date when the RSUs vest or Shares acquired under the Plan subsequently are
sold.
In addition, the information is general in nature and may not apply to Grantee’s
particular situation, and the Company is not in a position to assure Grantee of
any particular result. Therefore, Grantee is advised to seek appropriate
professional advice as to how the relevant laws in Grantee’s country may apply
to his or her situation.
Finally, if Grantee is a citizen or resident of a country other than the one in
which Grantee is currently working, transfers employment after the RSUs were
granted or is considered a resident of another country for local law purposes,
the information contained herein may not apply.
CANADA
Data Privacy. This provision supplements Section 17 of the Agreement:
Grantee hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
Grantee further authorizes the Company and the administrator of the Plan to
disclose and discuss the Plan with their advisors. Grantee further authorizes
the Company and any Subsidiary or Affiliate to record such information and to
keep such information in Grantee’s employee file.

 



--------------------------------------------------------------------------------



 



GERMANY
Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank. If Grantee uses a German bank to
transfer a cross-border payment in excess of €12,500 in connection with the sale
of shares of Common Stock acquired under the Plan, the bank will make the report
for Grantee. No report is required for payments less than €12,500. In addition,
Grantee must report any receivables or payables or debts in foreign currency
exceeding €5,000,000 on a monthly basis.
IRELAND
Payment. This provision replaces Section 2 of the Agreement:
Notwithstanding any discretion in the Plan or the Agreement to the contrary,
upon vesting of the RSUs, Shares will be issued to Grantee. In no event will the
Award be paid to Grantee in the form of cash.
Exclusion from Termination Indemnities and Other Benefits. This provision
supplements Section 15 of the Agreement:
By accepting the RSUs, Grantee acknowledges, understands, and agrees that the
benefits received under the Plan will not be taken into account for any
redundancy or unfair dismissal claim.
Director Notification. If Grantee is a director, shadow director or secretary of
an Irish subsidiary of the Company, Grantee is subject to certain notification
requirements under Section 53 of the Companies Act, 1990. Among these
requirements is an obligation to notify the Irish affiliate in writing within
five (5) business days when Grantee receives an interest (e.g., RSUs, Shares) in
the Company and the number and class of shares or rights to which the interest
relates. In addition, Grantee must notify the Irish subsidiary within five
(5) business days when Grantee sells Shares acquired under the Plan. This
notification requirement also applies to any rights or Shares acquired by
Grantee’s spouse or children (under the age of 18).
PUERTO RICO
There are no country-specific provisions.
SWEDEN
There are no country-specific provisions.

 



--------------------------------------------------------------------------------



 



SWITZERLAND
Securities Law Information. The offer of the RSUs is considered a private
offering in Switzerland and is therefore not subject to securities registration
in Switzerland.
UNITED KINGDOM
Terms and Conditions.
Restricted stock units (“RSUs”) payable only in shares of Common Stock
Notwithstanding any discretion in the Plan or anything to the contrary in the
Agreement, if Grantee is resident and ordinarily resident in the United Kingdom,
the grant of RSUs does not provide any right for Grantee to receive a cash
payment and the RSUs are payable in shares of Common Stock only.
Responsibility for Taxes. The following provision supplements Section 7 of the
Agreement:
If payment or withholding of the Tax-Related Items (including the Employer’s
Liability, as defined below) is not made within ninety (90) days of the event
giving rise to the Tax-Related Items (the “Due Date”) or such other period
specified in Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions)
Act 2003, the amount of any uncollected Tax-Related Items will constitute a loan
owed by Grantee to the Employer, effective on the Due Date. Grantee agrees that
the loan will bear interest at the then-current official rate of Her Majesty’s
Revenue and Customs (“HMRC”), it will be immediately due and repayable, and the
Company or the Employer may recover it at any time thereafter by any of the
means referred to in Section 7 of the Agreement. Notwithstanding the foregoing,
if Grantee is a director or executive officer of the Company (within the meaning
of Section 13(k) of the U.S. Securities and Exchange Act of 1934, as amended),
Grantee will not be eligible for such a loan to cover the Tax-Related Items. In
the event that Grantee is a director or executive officer and the Tax-Related
Items are not collected from or paid by Grantee by the Due Date, the amount of
any uncollected Tax-Related Items will constitute a benefit to Grantee on which
additional income tax and national insurance contributions (including the
Employer’s Liability, as defined below) will be payable. Grantee acknowledges
that the Company or the Employer may recover such amounts from Grantee by any of
the means referred to in Section 7 of the Agreement. However, Grantee is also
responsible for reporting and paying any income tax and national insurance
contributions (including the Employer’s Liability, as defined below) due on this
additional benefit directly to HMRC under the self-assessment regime.

 



--------------------------------------------------------------------------------



 



Joint Election. As a condition of Grantee’s participation in the Plan, Grantee
agrees to accept any liability for secondary Class 1 national insurance
contributions (the “Employer’s Liability”) which may be payable by the Company
and/or the Employer in connection with the Award and any event giving rise to
Tax-Related Items. To accomplish the foregoing, Grantee agrees to execute the
following joint election with the Company (the “Joint Election”), the form of
such Joint Election being formally approved by HMRC, and any other consent or
elections required to accomplish the transfer of the Employer’s Liability to
Grantee. Grantee further agrees to execute such other joint elections as may be
required between Grantee and any successor to the Company and/or the Employer.
Grantee further agrees that the Company and/or the Employer may collect the
Employer’s Liability by any of the means set forth in Section 7 of the
Agreement.
If Grantee does not enter into a Joint Election prior to vesting of the Award or
any other event giving rise to Tax-Related Items, Grantee will forfeit the Stock
Unit Award and any benefits in connection with the Award, and any Shares that
have been issued will be returned to the Company at no cost to the Company,
without any liability to the Company and/or the Employer.

 



--------------------------------------------------------------------------------



 



GENOMIC HEALTH, INC.
2005 STOCK INCENTIVE PLAN
 

Important Note on the Joint Election to Transfer
Employer National Insurance Contributions

 
As a condition of participation in the Genomic Health, Inc. 2005 Stock Incentive
Plan (the “Plan”) and the vesting of the restricted stock unit award (the
“Award”) that has been granted to Grantee by Genomic Health, Inc. (the
“Company”), Grantee is required to enter into a joint election to transfer to
Grantee any liability for employer national insurance contributions (the
“Employer’s Liability”) that may arise in connection with the Award, or in
connection with future restricted stock unit awards granted to Grantee by the
Company under the Plan (the “Joint Election”).
If Grantee does not agree to enter into the Joint Election, the Award will be
worthless, as (under the terms of the Restricted Stock Unit Agreement), Grantee
will not be able to vest in the Award or receive any benefit in connection with
the Award.
By entering into the Joint Election:

ooo   Grantee agrees that any Employer’s Liability that may arise in connection
with or pursuant to the vesting of the Award (and the acquisition of shares of
the Company’s common stock) or other taxable events in connection with the Award
will be transferred to Grantee; and

ooo   Grantee authorizes the Company and/or Grantee’s employer to recover an
amount sufficient to cover this liability by any method set forth in the
Restricted Stock Unit Agreement and/or the Joint Election.

 



--------------------------------------------------------------------------------



 



Indicating your acceptance of the Restricted Stock Unit Agreement indicates your
agreement to be bound by the terms of the Joint Election.
Please read the terms of the Joint Election carefully before
accepting the Restricted Stock Unit Agreement
and the Joint Election.
Please print and keep a copy of the Joint Election
for your records.

 



--------------------------------------------------------------------------------



 



GENOMIC HEALTH, INC.
2005 STOCK INCENTIVE PLAN
Restricted Stock Units
for Employees in the United Kingdom
FORM OF ELECTION TO TRANSFER THE EMPLOYER’S SECONDARY
CLASS 1 NATIONAL INSURANCE LIABILITY TO THE EMPLOYEE

1.   Parties       This Election is between:

  (A)   You, the individual who has obtained access to this Election (the
“Employee”), who is employed by one of the employing companies listed in the
attached schedule (the “Employer”), and who is eligible to receive a restricted
stock unit award pursuant to the terms and conditions of the Genomic Health,
Inc. 2005 Stock Incentive Plan (the “Plan”), and     (B)   Genomic Health, Inc.
301 Penobscot Drive, Redwood City, California 94063, U.S.A. (the “Company”)
which may grant restricted stock units under the Plan and is entering this
Election on behalf of the Employer.

 



--------------------------------------------------------------------------------



 



2.   Purpose of Election

  2.1   This Election relates to the Employer’s secondary Class 1 national
insurance contributions (the “Employer’s Liability”) which may arise on the
occurrence of a “Taxable Event” pursuant to paragraph 3B(1A) of Schedule 1 of
the Social Security Contributions and Benefits Act 1992, including but not
limited to:

  (i)   the acquisition of securities pursuant to the restricted stock unit
award (pursuant to section 477(3)(a) ITEPA); and/or     (ii)   the assignment or
release of the restricted stock unit award in return for consideration (pursuant
to section 477(3)(b) ITEPA); and/or     (iii)   the receipt of a benefit in
connection with the restricted stock unit award other than a benefit within
(i) or (ii) above (pursuant to section 477(3)(c) ITEPA).

In this Election, ITEPA means the Income Tax (Earnings and Pensions) Act 2003.

  2.2   This Election is made in accordance with paragraph 3B(1) of Schedule 1
to the Social Security Contributions and Benefits Act 1992.     2.3   This
Election applies to all restricted stock unit awards granted to the Employee
under the Plan, on or after 8 August 2007 up to the termination date of the
Plan.     2.4   This Election does not apply in relation to any liability, or
any part of any liability, arising as a result of regulations being given
retrospective effect by virtue of section 4B(2) of either the Social Security
Contributions and Benefits Act 1992, or the Social Security Contributions and
Benefits (Northern Ireland) Act 1992.

 



--------------------------------------------------------------------------------



 



  2.5   This Election will not apply to the extent that it relates to relevant
employment income which is employment income of the earner by virtue of
Chapter 3A of Part 7 of ITEPA 2003 (employment income: securities with
artificially depressed market value).

3.   The Election

The Employee and the Company jointly elect that the entire liability of the
Employer to pay the Employer’s Liability on the Taxable Event is hereby
transferred to the Employee. The Employee understands that by clicking on the
acceptance of the Restricted Stock Unit Award button where indicated, he or she
will become personally liable for the Employer’s Liability covered by this
Election.

4.   Payment of the Employer’s Liability

  4.1   Notwithstanding that pursuant to this Election, the Employer’s Liability
is transferred to the Employee, the Employee authorises the Employer and the
Employer agrees, to remit the Employer’s Liability to Her Majesty’s Revenue and
Customs (“HMRC”) on behalf of the Employee. The Employee agrees to pay to the
Employer the Employer’s Liability on demand at any time on or after the Taxable
Event.     4.2   Without limitation to Clause 4.1 above, the Employee hereby
authorises the Company and/or the Employer to collect the Employer’s Liability
from the Employee at any time on or after the Taxable Event:

  (i)   by deduction from salary or any other payment payable to the Employee at
any time on or after the date of the Taxable Event; and/or     (ii)   directly
from the Employee by payment in cash or cleared funds; and/or

 



--------------------------------------------------------------------------------



 



  (iii)   by arranging, on behalf of the Employee, for the sale of some of the
securities which the Employee is entitled to receive in respect of the
restricted stock unit award; and/or     (iv)   through any other method set
forth in the Restricted Stock Unit Award Agreement entered into between the
Employee and the Company.

  4.3   The Company hereby reserves for itself and the Employer the right to
withhold the transfer of any securities to the Employee until full payment of
the Employer’s Liability is received.

5.   Duration of Election

  5.1   The Employee and the Company agree to be bound by the terms of this
Election regardless of whether the Employee is transferred abroad or is not
employed by the UK Employer on the date on which the Employer’s Liability
becomes due.

5.2   This Election will continue in effect until the earliest of the following:

  (i)   such time as both the Employee and the Company agree in writing that it
should cease to have effect;     (ii)   the date the Company serves written
notice on the Employee terminating its effect;     (iii)   the date HMRC
withdraws approval of this Form of Election; or     (iv)   the date the Election
ceases to have effect in accordance with its terms in respect of any outstanding
restricted stock unit awards granted under the Plan.

 



--------------------------------------------------------------------------------



 



Acceptance by the Employee
     The Employee acknowledges that by clicking on the acceptance of the
Restricted Stock Unit Award button where indicated, the Employee agrees to be
bound by the terms of this Election as stated above.
     Acceptance by the Company
     The Company acknowledges that by arranging for the scanned signature of an
authorised representative to appear on this Election, the Company agrees to be
bound by the terms of this Election as stated above.
     [INSERT SCANNED SIGNATURE]
     [Name]
     [Title]
     Genomic Health, Inc.
     [Date]

 



--------------------------------------------------------------------------------



 



Schedule to Form of Election — Employing Companies
The Employing Companies to which this Form of Election relates are:

(1)   Genomic Health Switzerland LLC

     
Registered Office:
  Rue du Rhone 14, 4th floor, CH-1204, Geneve
 
   
Company Number (if any):
   
 
   
Corporation Tax District (if any):
   
 
   
Corporation Tax Reference (if any):
   

 